UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6775



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus


JOSEPH B. BLOOME,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Charles E. Simons, Jr., Senior
District Judge. (CR-95-706, CA-96-2686-5-6)


Submitted:   May 14, 1998                    Decided:   May 21, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph B. Bloome, Appellant Pro Se. Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Bloome, Nos. CR-95-706; CA-96-2686-5-6
(D.S.C. Mar. 20, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2